COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 CRAIG LEE SMITH,                                                No. 08-13-00044-CR
                                               §
                  Appellant,                                       Appeal from the
                                               §
 v.                                                               97th District Court
                                               §
 THE STATE OF TEXAS,                                       of Montague County, Texas
                                               §
                  Appellee.                                     (TC# 2012-0119M-CR)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 9TH DAY OF JANUARY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge Sitting by Assignment